Evans, P. J.
When this ease was under review in the 127 Ga. 107 (56 S. E. 130), it was said: “The undisputed evidence shows that the land was capable of subdivision into lots of sufficient value to discharge the fi. fa. The amount of taxes and costs was less than $8. The lowest estimate of the value of the entire lot was about $250. Under these circumstances, the levy upon the entire tract was excessive and the sale was void. The sheriff’s deed being void, the verdict for the defendant is without evidence to support it.”
The case was remanded for another trial, and at that trial the same evidence (except • that. referred to in the first headnote in 127 Ga. 107) was introduced, and two additional witnesses testified' that the land, which was an entire land lot of Ifi© .acres, was worth one dollar per acre. Under the former ruling a verdict for the defendant is without evidence to support it.

Judgment reversed.


All five Justices concur.